Citation Nr: 1734226	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal form a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The claim was previously remanded by the Board in July 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Such hearing was scheduled in April 2015; however, it was noted that the Veteran failed to appear.  In a June 2015 Motion to Remand for Travel Board Hearing, the Veteran's representative pointed out that, prior to the scheduled hearing, the Veteran had filed a request to reschedule this hearing due to medical issues in April 2015.  In a July 2015 decision, the Board remanded the claim for the requested Board hearing.  A February 2016 letter from the RO reported the Veteran was placed on the list of persons wanting to appear at the RO for a Travel Board hearing.  A February 2016 letter indicated the Veteran's case was returned to the Board.  In March 2016, the Veteran indicated that he preferred a video-conference hearing in lieu of the Travel Board hearing.  In a June 2017 letter, the Veteran's representative stated that the Veteran had not withdrawn his hearing request and still requests a video-conference Board hearing.  Therefore, another remand is necessary to schedule the Veteran for his requested video-conference Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




